Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Notice of Allowability
This action is responsive to communication filed on 12/22/2021.
Claims 1, 3, 5-9 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1, 3, 5-7, 8, 9 respectively are allowed and renumbered as claims 1, 2, 3-5, 6, 7 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “dividing each piece of time-series data, of a plurality of pieces of time-series data, into a plurality of segments; allocating a label to each piece of time-series data, of the plurality of pieces of time- series data, based on features of each segment; allocating a predetermined segment in a piece of time-series data, included in the plurality of pieces of time-series data, with a label allocated to the piece of time-series data to which the predetermined segment belongs, calculating a degree of importance of each of the segments at the allocating the label to each piece of time-series data, classifying the segments into a plurality of clusters based on features of the time- series data in each segment, and learning a classification model, and classifying pieces of time-series data whose labels are unknown, by processing machine learning using the pieces of time-series data with the label allocated to the predetermined segment, wherein the allocating the predetermined segment with the label includes allocating a label such that: in a case that the degree of importance of a segment becomes higher, a same label as a label of time-series data to which the segment belongs is more likely to be allocated, and 2Application No. 16/801,165 Response to Office Action of September 22, 2021 in a case that the degree of importance of the segment becomes lower, a label different from the label allocated to the time-series data to which the segment belongs is more likely to be allocated, and the allocating the predetermined segment with the label includes allocating a label based on a cluster and a degree of importance for the segments.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453